Exhibit 10.2

 

NOTICE OF NON-QUALIFIED STOCK OPTION GRANT

TO NON-EMPLOYEE DIRECTOR

 

This certifies that ___________________________ has an option to purchase
___________________ shares of common stock, par value $.10 per share, of St.
Jude Medical, Inc., a Minnesota corporation.

Social Security Number: ____________________

Address: ______________________

Grant Date: _____________________

Purchase Price Per Share: $_______

Expiration Date: ____________________

Exercisable Date: 100% exercisable on _____________________

This stock option is governed by, and subject in all respects to, the terms and
conditions of the Non-Qualified Stock Option Agreement for Non-Employee
Directors, a copy of which is attached to and made a part of this document, and
the St. Jude Medical, Inc. 2006 Stock Plan, a copy of which is available upon
request. This Notice of Non-Qualified Stock Option Grant to Non-Employee
Director has been duly executed, by manual or facsimile signature, on behalf of
St. Jude Medical, Inc.

 

 

ST. JUDE MEDICAL, INC.

 

 

 

 

 

 

 

By:

 

 

 



--------------------------------------------------------------------------------

 

Name:

 

 

 



--------------------------------------------------------------------------------

 

Title:

 

 

 



--------------------------------------------------------------------------------

 





--------------------------------------------------------------------------------


 

 

ST. JUDE MEDICAL, INC. 2006 STOCK PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

This Non-Qualified Stock Option Agreement for Non-Employee Directors (this
“Agreement”) is between St. Jude Medical, Inc., a Minnesota corporation (the
“Company”), and you, the person named in the attached Notice of Non-Qualified
Stock Option Grant to Non-Employee Director (the “Notice”). This Agreement is
effective as of the date of grant set forth in the attached Notice (the “Grant
Date”).

The Company desires to provide you with an opportunity to purchase shares of the
Company’s common stock, $.10 par value (the “Common Stock”), as provided in this
Agreement in order to carry out the purpose of the St. Jude Medical, Inc. 2006
Stock Plan (the “Plan”).

Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:

 

1.

Grant of Option.

The Company hereby grants to you, effective as of the Grant Date, the right and
option (the “Option”) to purchase all or any part of the aggregate number of
shares of Common Stock set forth in the attached Notice, on the terms and
conditions contained in this Agreement and in accordance with the terms of the
Plan. The Option is not intended to be an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

2.

Exercise Price.

The per share purchase price of the shares subject to the Option shall be the
purchase price per share set forth in the attached Notice.

 

3.

Term of Option and Exercisability.

The term of the Option shall be for a period of eight years from the Grant Date,
terminating at the close of business on the expiration date set forth in the
attached Notice (the “Expiration Date”) or such shorter period as is prescribed
in Section 5 of this Agreement. The Option shall become exercisable, or vest, on
the date set forth in the attached Notice, subject to the provisions of Sections
4 and 5 of this Agreement. To the extent the Option is exercisable, you may
exercise it in whole or in part, at any time, or from time to time, prior to the
termination of the Option.

 

4.

Change of Control.

Notwithstanding the vesting provisions contained in Section 3 above, but subject
to the other terms and conditions contained in this Agreement, from and after a
Change of Control (as defined below) the Option shall become immediately
exercisable in full. As used herein, “Change of Control” shall mean any of the
following events:

 





--------------------------------------------------------------------------------


 

 

 

(i)     the acquisition by any person, entity or “group,” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), other than the Company or any of its Subsidiaries, or any
employee benefit plan of the Company and/or one or more of its Subsidiaries, of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either the then outstanding shares of Common
Stock or the combined voting power of the Company’s then outstanding voting
securities in a transaction or series of transactions not approved in advance by
a vote of at least three-quarters of the Continuing Directors (as defined
below); or

(ii)    individuals who, as of the Grant Date, constitute the Board of Directors
of the Company (generally the “Directors” and as of the Grant Date the
“Continuing Directors”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a Director subsequent to the Grant
Date whose nomination for election was approved in advance by a vote of at least
three-quarters of the Continuing Directors (other than a nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened solicitation with respect to the election or removal of the Directors
of the Company, as such terms are used in Rule 14a-11 of Regulation 14A under
the Exchange Act) shall be deemed to be a Continuing Director; or

(iii)   the approval by the shareholders of the Company of a reorganization,
merger, consolidation, liquidation or dissolution of the Company or of the sale
(in one transaction or a series of related transactions) of all or substantially
all of the assets of the Company other than a reorganization, merger,
consolidation, liquidation, dissolution or sale approved in advance by a vote of
at least three-quarters of the Continuing Directors; or

(iv)   the first purchase under any tender offer or exchange offer (other than
an offer by the Company or any of its Subsidiaries) pursuant to which shares of
Common Stock are purchased; or

(v)    at least a majority of the Continuing Directors determines in their sole
discretion that there has been a change in control of the Company.

 

5.

Effect of Termination of Board Service.

(a)        If your board service terminates by reason of your death, the Option
may be exercised at any time within 12 months after the date of your death, to
the extent that the Option was exercisable by you on the date of death, by your
personal representatives or administrators or by any person or persons to whom
the Option has been transferred by will or the applicable laws of descent and
distribution, subject to the condition that the Option shall not be exercisable
after the Expiration Date of the Option.

(b)        If your board service terminates by reason of Disability, you may
exercise the Option at any time within 12 months after such termination of
service, to the extent that the Option was exercisable by you on the date of
such termination, subject to the condition that the Option shall not be
exercisable after the Expiration Date of the Option.

 


2


--------------------------------------------------------------------------------


 

 

 

(c)        If your board service is terminated for Cause, the Option shall
terminate immediately upon termination of service and shall not be exercisable
thereafter.

(d)        If your board service terminates for any reason other than your
death, Disability or for Cause, you may exercise the Option after the date of
such termination of service in accordance with its terms to the extent that the
Option was exercisable by you on the date of such termination, subject to the
condition that the Option shall not be exercisable after the Expiration Date of
the Option.

 

6.

Method of Exercising Option.

(a)        Subject to the terms and conditions of this Agreement, you may
exercise your Option by following the procedures established by the Company from
time to time. In addition, you may exercise your Option by written notice to the
Company as provided in Section 9(i) of this Agreement that states (i) your
election to exercise the Option, (ii) the Grant Date of the Option, (iii) the
purchase price of the shares, (iv) the number of shares as to which the Option
is being exercised and (v) the manner of payment. The notice shall be signed by
you or the person(s) exercising the Option. The notice shall be accompanied by
payment in full of the exercise price for all shares designated in the notice.
To the extent that the Option is exercised after your death, the notice of
exercise shall also be accompanied by appropriate proof of the right of such
person(s) to exercise the Option.

(b)        Payment of the exercise price shall be made to the Company through
one or a combination of the following methods:

(i)     cash, in United States currency (including check, draft, money order or
wire transfer made payable to the Company); or

(ii)    delivery (either actual delivery or by attestation) of shares of Common
Stock acquired by you more than six months prior to the date of exercise having
a Fair Market Value on the date of exercise equal to the Option exercise price.
You shall represent and warrant in writing that you are the owner of the shares
so delivered, free and clear of all liens, encumbrances, security interests and
restrictions, and you shall duly endorse in blank all certificates delivered to
the Company.

 

7.

Income Tax.

You acknowledge that you will consult with your personal tax adviser regarding
the income tax consequences of exercising the Option or any other matters
related to this Agreement and that any federal, state, local or foreign payroll,
withholding, income or other taxes are your sole and absolute responsibility. In
order to comply with all applicable federal, state, local or foreign income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable federal, state, local or foreign payroll,
withholding, income or other taxes, if and to the extent required by applicable
law, are withheld or collected from you.

 


3


--------------------------------------------------------------------------------


 

 

 

 

8.

Adjustments.

If the Committee administering the Plan determines that any merger,
reorganization, consolidation, recapitalization, stock dividend, stock split,
reverse stock split, other change in corporate structure affecting the Common
Stock, spin-off, split-up or other distribution of assets to shareholders, or
other similar corporate transaction or event affects the shares of Common Stock
such that an adjustment is determined by the Committee administering the Plan to
be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Agreement, then the
Committee administering the Plan shall, in such manner as it may deem equitable,
in its sole discretion, adjust any or all of the number and type of the shares
covered by the Option and the exercise price of the Option.

 

9.

General Provisions.

(a)        Interpretations. This Agreement is subject in all respects to the
terms of the Plan. A copy of the Plan is available upon your request. Terms used
herein which are defined in the Plan shall have the respective meanings given to
such terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall govern. Any question of administration or interpretation
arising under this Agreement shall be determined by the Committee administering
the Plan, and such determination shall be final, conclusive and binding upon all
parties in interest.

(b)        No Rights as a Shareholder. Neither you nor your legal
representatives shall have any of the rights and privileges of a shareholder of
the Company with respect to the shares of Common Stock subject to the Option
unless and until certificates for such shares have been issued upon exercise of
the Option.

(c)        No Right to Board Service. Nothing in this Agreement or the Plan
shall be construed as giving you the right to continue to serve on the Company’s
Board of Directors.

(d)        Option Not Transferable. The Option may not be transferred, pledged,
alienated, attached or otherwise encumbered, and any purported transfer, pledge,
alienation, attachment or encumbrance of the Option will be void and
unenforceable against the Company, except that the Option may be transferred (i)
by will or by the laws of descent and distribution or (ii) if approved in
advance by the Committee administering the Plan, in its discretion and subject
to such additional terms and conditions as it determines, by gift, without
consideration, under a written instrument that is approved in advance by the
Committee administering the Plan, to a member of your family, as defined in
Section 267 of the Code, or to a trust or similar entity whose sole
beneficiaries are you and/or members of your fa mily (such family member or
other entity, a “Permitted Transferee”), provided that such transfer and the
exercise of the Option by such Permitted Transferee do not violate any federal
or state securities laws. During your lifetime the Option will be exercisable
only by you or such Permitted Transferee.

(e)        Reservation of Shares. The Company shall at all times during the term
of the Option reserve and keep available such number of shares of Common Stock
as will be sufficient to satisfy the requirements of this Agreement.

 


4


--------------------------------------------------------------------------------


 

 

 

(f)        Securities Matters. The Company shall not be required to deliver any
shares of Common Stock until the requirements of any federal or state securities
or other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.

(g)        Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

(h)        Governing Law. The internal law, and not the law of conflicts, of the
State of Minnesota will govern all questions concerning the validity,
construction and effect of this Agreement.

(i)        Notices. You should send all written notices regarding this Agreement
or the Plan to the Company at the following address:

 

St. Jude Medical, Inc.

 

 

Stock Option Administrator

 

One Lillehei Plaza

 

 

St. Paul, MN 55117

 

(j)        Notice of Non-Qualified Stock Option Grant to Non-Employee Director.
This Agreement is attached to and made part of a Notice of Non-Qualified Stock
Option Grant to Non-Employee Director and shall have no force or effect unless
such Notice is duly executed and delivered by the Company to you.

* * * * * * * *

 

 





5


--------------------------------------------------------------------------------